1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     SHILOH ANGEL BENTACOURT,                           CASE NO. 19cv714-LAB (MDD)
11
                                         Plaintiff,
12                                                      ORDER GRANTING MOTION TO
                          vs.                           DISMISS [Dkt. 19]
13
     CALIFORNIA WESTERN SCHOOL OF
14   LAW, et al.,
15                                  Defendants.

16          Until July of this year, Plaintiff Shiloh Bentacourt was represented in this
17   discrimination action by her retained counsel, Maria Hinayon. On July 15, 2019, the Court
18   granted Ms. Hinayon’s to withdraw as counsel and instructed Ms. Bentacourt to file a
19   motion for substitution within 60 days, indicating whether she would represent herself or
20   have new counsel to represent her in this action. Instead, Ms. Bentacourt now moves
21   pro se to dismiss this case without prejudice while she secures representation.
22          Because Defendants have filed responsive pleadings, a court order is required to
23   unilaterally dismiss the case. See Fed. R. Civ. Pro. 41(a)(2). But “a district court should
24   grant a motion for voluntary dismissal under Rule 41(a)(2) unless a defendant can show
25   that it will suffer some plain legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972,
26   975 (9th Cir. 2001). There’s no legal prejudice here. Although Defendant Susan Finster
27   has a currently pending motion to dismiss that she may want resolved on the merits prior
28   to dismissal, she may renew that motion if Ms. Bentacourt elects to re-file.



                                                  -1-
1            Ms. Bentacourt’s Motion to Voluntarily Dismiss is GRANTED, and this action is
2    DISMISSED WITHOUT PREJUDICE.            Dkt. 19.   Ms. Finster’s Motion to Dismiss is
3    DENIED WITHOUT PREJUDICE AS MOOT. Dkt. 6. The clerk is directed to close the
4    case.
5            IT IS SO ORDERED.
6    Dated: August 22, 2019
7                                               HONORABLE LARRY ALAN BURNS
8                                               Chief United States District Judge

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
